In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golia, J.), dated December 17, 2004, which denied his motion, in effect, to vacate an order of the same court dated August 17, 2004, granting, without op*579position, the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff failed to present a reasonable excuse for his failure to oppose the defendants’ motion for summary judgment. Accordingly, the court providently exercised its discretion in denying the plaintiffs motion, in effect, to vacate the court’s prior order granting the defendants’ motion for summary judgment without opposition (see CPLR 5015 [a]; Lizardo v Midwest Automation, Inc., 13 AD3d 418, 419 [2004]; Juarbe v City of New York, 303 AD2d 462 [2003]). H. Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.